RAMSEY, J.
Appellant suffered conviction in this case on the 24th day of March, 1910, in the district court of Hamilton county, on a charge of burglary of the Carlton bank in Hamilton county, and his punishment on such conviction was assessed at confinement in the penitentiary for a period of two years.
1. The facts in the case are practically identical with those in the case of Bowen v. State (this day decided) 133 S. W. 256, in an opinion rendered by Judge McCORD, in which opinion the facts are set out at considerable length. It may be stated that the identification of appellant in this case was much more complete and satisfactory than that of Bowen, and, considering the evidence altogether, leaves no doubt in our minds of a satisfactory identification, and also with equal satisfaction that the proof showed his criminal connection with the burglary charged.
2. The legal questions presented for review and as grounds of reversal are practically identical with those in the Bowen Case, and there would seem to be, in view of Judge McCORD’S opinion, no reason to further discuss them. We think, considering the whole ease, that there is no ground for which the judgment of conviction should be reversed.
It is ordered, therefore, that the judgment of conviction be and the same is hereby in all things affirmed.